Order entered March 3, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-08-01584-CV

              TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A
                LUMINANT ENERGY COMPANY, L.L.C., Appellant

                                            V.

            FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP;
   FPL ENERGY PECOS WIND II, AND INDIAN MESA WIND FARM, LP, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 04-10314

                                         ORDER
       The Court GRANTS appellant’s unopposed motion for second extension of time to file

supplemental brief.

       Appellant is ORDERED to file its supplemental brief by March 23, 2015.


                                                   /s/   DAVID EVANS
                                                         JUSTICE